

116 HR 552 IH: To direct the United States Postal Service to designate a single, unique ZIP Code for Eastvale, California.
U.S. House of Representatives
2019-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 552IN THE HOUSE OF REPRESENTATIVESJanuary 15, 2019Mr. Calvert introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo direct the United States Postal Service to designate a single, unique ZIP Code for Eastvale,
			 California.
	
 1.Single, unique zip code for Eastvale, CaliforniaNot later than 180 days after the date of the enactment of this section, the United States Postal Service shall designate a single, unique ZIP Code applicable to the area encompassing only Eastvale, California.
		